UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X

DENA BARON,

                         Plaintiff,

                                                    MEMORANDUM AND ORDER

             -against-                              16-CV-6481



COMMISSIONER OF SOCIAL SECURITY,

                         Defendant.

--------------------------------------X

MATSUMOTO, United States District Court Judge

            Plaintiff Dena Baron (“plaintiff”) seeks judicial

review of the final decision of defendant Commissioner of Social

Security (“defendant” or the “Commissioner”), denying

plaintiff’s application for Supplemental Security Disability

Income benefits (“SSDI”) under Title XVI. 1         Presently before the

court are plaintiff’s and defendant’s motions for judgment on

the pleadings.     For the reasons set forth below, plaintiff’s

motion for judgment on the pleadings is denied in part and

granted in part and defendant’s cross-motion for judgment on the




1 Individuals may seek judicial review in the United States district court for
the judicial district in which they reside of any final decision of the
Commissioner of Social Security rendered after a hearing to which they were a
party, within sixty days after notice of such decision or within such further
time as the Commissioner may allow. See 42 U.S.C. § 405(g).



                                      1
pleadings is denied.      The case is remanded for further

proceedings consistent with this opinion.

                                 BACKGROUND

I.     Procedural History

            Plaintiff applied for SSDI on December 24, 2013,

alleging a disability onset date of January 23, 2013, due to

pain, neurological problems, edema, and hearing problems.              (ECF

No. 16, Administrative Transcript (“Tr.”) at 56. 2)           Plaintiff’s

memorandum claims that her disorders include swelling of both

legs, pain in her back and neck, and a neurogenic bladder that

causes frequent urination.       (ECF No. 13, Pl. Mem. at 2.)        On

June 4, 2014, the Social Security Administration (the “SSA”)

denied plaintiff’s claim.       (Tr. 64-67.)     Plaintiff requested a

hearing before an Administrative Law Judge (Tr. 68), and the

hearing was held on August 10, 2015, before Administrative Law

Judge Michael Friedman (the “ALJ” or “ALJ Friedman”).             (Tr. 26-

54.)    Attorney Charles Weiser represented plaintiff at the

hearing.    In a decision dated September 22, 2015, the ALJ found

plaintiff not disabled.       This became the final decision of the

Commissioner on October 31, 2016, when the Appeals Council

denied plaintiff’s request for review.          (Tr. 1-3.)    Plaintiff




2 Citations to the Administrative Transcript refer to the internal pagination
and not the page number assigned by the Electronic Case Filing (“ECF”)
system.


                                      2
 commenced the instant action on November 22, 2016.         (ECF No. 1,

 Complaint (“Compl.”).)

 II.   Plaintiff’s Education and Work History

            Plaintiff was born on July 10, 1971 and is a United

 States citizen.    (Tr. 94.)   She was 42 years old at the time of

 the alleged onset date.    She has a college degree and pursued a

 Master’s degree.    (Tr. 49, 113.)       Prior to the alleged onset

 date, plaintiff worked as a paralegal from 1998 to 2005 and as a

 teacher from 2006 to 2013.     (Tr. 43, 62, 113, 131.)      Plaintiff

 has one child, who was born in 2012.         (Tr. 38.)

III.   Medical History Prior to Alleged Onset Date

            On May 8, 2007, Dr. R.C. Krishna, a neurologist,

 performed an electrodiagnostic study, which revealed “no

 evidence of carpal tunnel syndrome.”         (Tr. 284.)   On August 17,

 2007, Dr. Krishna reported that plaintiff was under his care for

 diagnoses of chronic fatigue syndrome, tension headaches, and

 bronchial asthma.    (Tr. 341.)   He noted that plaintiff was using

 a nebulizer for her asthma three to four times per day.         (Id.)

            An ultrasound of plaintiff’s carotid arteries

 performed on March 16, 2010 demonstrated “1-15% stenosis in” and

 “multiple small echogenic plaques” on the left common carotid

 artery.   (Tr. 325.)   Blood flow was normal in the vertebral

 arteries bilaterally.    (Id.)    A transcranial doppler report from

 the same day yielded normal results.         (Tr. 326.)


                                      3
           On May 24, 2011, Dr. Harold S. Parnes, a board

certified radiologist, performed an MRI of plaintiff’s brain.

(Tr. 239-40.)     The MRI revealed “[n]o evidence of intracranial

mass effect, shift of the midline structures, or hydrocephalus.”

(Tr. 239.)   Dr. Parnes noted “[n]o significant change . . . in

comparison to the prior study” dated March 23, 2010.      (Tr. 240;

see also Tr. 241-42 (March 23, 2010 MRI results).)      Dr. Krishna

conducted an ultrasound of plaintiff’s carotid arteries on May

17, 2011, and he found “1-15% stenosis in the left common

carotid artery” and “the right subclavian artery,” and plaque on

those arteries.     (Tr. 310.)   Dr. Krishna also identified minimal

spectral broadening in plaintiff’s right internal carotid

artery.   (Id.)    However, blood flow was normal in plaintiff’s

vertebral arteries bilaterally.     (Id.)   Later that month,

plaintiff weighed 190 pounds.     (Tr. 314.)   On August 19, 2011,

plaintiff tested positive for THC and opiates.      (Tr. 309.)

           Plaintiff’s blood tested positive for THC and Xanax on

March 22, 2012 and benzodiazepine, opiate, and cocaine on

December 13, 2012.     (Tr. 296, 299.)

           On August 2, 2012, Dr. Vaynshelbaum performed an

ultrasound of plaintiff’s carotid arteries and their branches,

and found they demonstrated normal velocity of blood flow.       (Tr.

301.)   The doctor concluded there was no evidence of occlusion,

obstruction, or other abnormalities.     (Id.)   On the same day,


                                    4
Dr. Krishna measured plaintiff as five feet and four inches tall

and weighing 185 pounds.     (Tr. 306.)    On August 7, 2012,

plaintiff tested positive for Benzodiazepine and THC.        (Tr.

303.)

           On October 22, 2012, plaintiff saw Dr. Parnes for an

MRI of the lumbosacral spine.     (Tr. 243-44.)    Dr. Parnes noted

“straightening and reversal of the normal curvature on the

sagittal views,” multi disc space narrowing and desiccation,

multilevel facet hypertrophic arthropathy, and posterior disc

herniations at the L4-L5 and L5-S1.       (Tr. 243-44.)   He also

recommended a pelvic sonogram for further evaluation of

plaintiff’s uterus.     (Tr. 244.)   On October 23, 2012, Dr. Parnes

performed an MRI of plaintiff’s cervical spine.       (Tr. 245-46.)

In addition to the findings from the lumbosacral MRI, Dr. Parnes

noted that the cervical spine MRI revealed: disc space narrowing

at C4-C5 and impingement of the anterior thecal sac at those

levels; a mucosal retention cyst in the left maxillary sinus;

and posterior disc herniation at C6-C7 with impingement of the

anterior thecal sac, cervical cord, and bilateral neural

formina.   (Tr. 246.)    Dr. Parnes recommended a thyroid sonogram

to enable further evaluation of a slightly enlarged thyroid

gland.   (Id.)

           In a letter to Dr. Krishna dated October 23, 2012, Dr.

Mehrdad Hedayatnia, a board certified pain management


                                     5
specialist, reported that plaintiff had recently given birth and

was complaining of “severe lower back with radiation to lower

extremity, intractable pain not responding to conservative

treatment,” including physical therapy, anti-inflammatory

medication, and Vicodin.    (Tr. 297.)   Dr. Hedayatnia diagnosed

plaintiff with degenerative disc disease, lumbar radiculopathy,

and paraspinal muscle spasm, and administered an epidural

steroid injection and a paraspinal muscle injection.     (Tr. 297-

98.)

IV.    Medical History During the Relevant Period

  A.    2013

            On February 1, 2013, Dr. Parnes performed an MRI of

plaintiff’s thoracic spine.    (Tr. 247-49.)   The MRI revealed:

mild scoliosis; straightening of the normal curvature of the

thoracic spine; “[v]ery mild desiccation of” and posterocentral

disc herniation at the T6-T7 and T7-T8 levels; “[v]ery mild

hypertrophic changes involving the facet joints in the mid and

lower thoracic spine region”; and posterior bulging discs at T9-

T10 and T10-T11 levels.    (Id.)   Otherwise, the MRI revealed that

plaintiff’s thoracic spine was “intact.”     (Id.)   On May 1, 2013,

Dr. Parnes performed an MRI of plaintiff’s cervical spine.     (Tr.

250-51.)    It revealed largely the same findings at the cervical

spine MRI from October 2012, namely: straightening and reversal

of the normal curvature of the spine; “very mild disc space


                                   6
narrowing” and posterior disc herniation with impingement of the

anterior thecal sac at C6-C7; slightly enlarged thyroid gland;

and “mild scoliosis.”   (Tr. 251.)     The following day, Dr. Parnes

performed an MRI of plaintiff’s right shoulder.     (Tr. 252-53.)

The MRI revealed:   a small partial tear of the distal

supraspinatus tendon; fluid surrounding the bicipital tendon

within the bicipital groove; “very mild impingement”; and

“sprain or strain subscapularis tendon.”     (Tr. 253.)

           Plaintiff’s blood tested positive for benzodiazepine,

opiate, and cocaine on February 28, 2013.     (Tr. 295.)

           An MRI of plaintiff’s brain performed by Dr. Parnes on

April 15, 2013, was normal and revealed no changes since the

brain MRI performed on May 24, 2011.     (Tr. 279-80.)    On April

23, 2013, Dr. Parnes performed an MRI of plaintiff’s orbits in

response to plaintiff’s reported history of left eye vision

problems and numbness and tingling in plaintiff’s hands.       (Tr.

281-83.)   The MRI was normal.   (Id.)   On April 30, 2013,

plaintiff was reported as five feet and five inches tall and

weighed 190 pounds.   (Tr. 266.)

           Dr. Parnes conducted an MRI of plaintiff’s right

shoulder on May 2, 2013 and identified joint fluid, a sprain or

strain of the subscapularis tendon, “[v]ery mild degenerative

changes” to the anterior right humeral head, “[v]ery mild




                                   7
impingement,” and a “small partial tear of the distal

supraspinatus tendon.”     (Tr. 350.)

            On June 18, 2013, plaintiff visited Dr. Enrico Ascher

and complained of leg pain and swelling.     (Tr. 167.)   Among

other things, plaintiff denied hearing loss and difficulty

breathing.    (Id.)    Dr. Ascher noted that plaintiff had a normal

gait.    (Id.)   He assessed plaintiff as having inferior vena cava

obstruction in both legs.     (Tr. 168.)

            Plaintiff visited Dr. Y. Vaynshelbaum on June 20,

2013.    (Tr. 261-65.)    An examination of plaintiff’s kidneys was

normal with no evidence of abdominal aortal aneurysm or

stenosis.    (Tr. 261-62.)   Dr. Vaynshelbaum also found that

plaintiff’s blood flow to her legs was normal, but she had an

“increased transverse diameter of the left greater saphenous

vein.”    (Tr. 263.)

            Dr. Krishna referred plaintiff to Dr. Sebastian

Lattuga, a board-certified orthopaedic spine surgeon.      (Tr.

256.)    Plaintiff saw Dr. Lattuga on June 27, 2013 for lower back

and neck pain.    (Id.)   Dr. Lattuga described the history of

plaintiff’s back and neck pain as follows, plaintiff:

experienced pain in elementary school; fell down stairs while in

high school; and sustained an injury from an assault on November

11, 2010.    (Id.)    Plaintiff rated her neck and back pain both as

10 out of 10 and described the pain as “constant and sharp


                                    8
shooting,” which worsened with lifting, carrying, bending,

moving around, standing up, lying on side, walking, and

sleeping.    (Id.)    Nonetheless, Dr. Lattuga noted that “[t]he

problem does not interfere with patient’s daily normal

function.”    (Id.)    Dr. Lattuga noted plaintiff’s previous

treatments included:      physical therapy, TENS unit, epidurals,

chiropractics, back brace, warm pack, ice pack, and massage.

(Id.)   Dr. Lattuga performed a musculoskeletal physical

examination, motor exam, and diagnostic imaging.      (Tr. 257-58.)

He found, inter alia, tenderness, spasms, and restricted ranges

of motion in plaintiff’s cervical and lumbar spine; altered

sensation in plaintiff’s cervical and lumbar spine; and abnormal

coordination and antalgic gait in plaintiff’s lumbar spine.

(Tr. 257.)    Dr. Lattuga diagnosed plaintiff with a herniated

cervical intervertebral disc, thoracic radiculopathy, and lumbar

disc herniation with radiculopathy.      (Id.)   Dr. Lattuga’s report

indicates that he discussed various treatment options with

plaintiff, and that he advised “surgery is not a guarantee that

there would be a return of normal neurological function or of a

pre-injury state.”      (Id.)   Dr. Lattuga also noted that plaintiff

was “on high doses of narcotic medication and is a poor surgical

candidate.”    (Tr. 258.)    He advised that plaintiff “wean off

medications.”    (Id.)




                                     9
           On July 3, 2013, plaintiff saw Dr. Saleh.         Dr. Saleh

noted that he had seen plaintiff in April 2012 and that

plaintiff had been admitted to the hospital two weeks prior for

asthma and pneumonia.    During the July visit, plaintiff

described her pulmonary status as worsening.           (Tr. 254, 259-60.)

Dr. Saleh noted that plaintiff’s “pulmonary state [was] clearly

deteriorated.”   (Tr. 260.)    Dr. Saleh prescribed plaintiff

Prednisone and Lasix, and he noted that if plaintiff’s condition

did not improve he would consider “re-admission at the

hospital.”   (Tr. 254, 260.)    The medications did not improve

plaintiff’s condition, and plaintiff was admitted to New York

Methodist Hospital from July 9 through July 12, 2013.          (Tr.

254.)   While there, plaintiff received intravenous steroids.

(Id.)   On July 15, 2013, Dr. Saleh reported plaintiff had

“definite improvement in her symptoms” and had been “relatively

stable” since her discharge, including decreased dyspenea,

wheeze, and cough.    (Id.)   Dr. Saleh lowered plaintiff’s

Prednisone to 10 mg per day and noted that she “appear[ed] well

and in no acute respiratory distress.”         (Id.)

           On August 12, 2013, plaintiff went to the Coney Island

Hospital walk-in/urgent clinic.       (Tr. 363-65.)     Plaintiff

weighed 227 pounds.    (Tr. 363.)     She complained of “multiple

back disc herniations” and requested Percocet, Xanax, Lyrica,

and MS Contin (morphine).     (Id.)      Plaintiff reported that she


                                    10
had a cane, but the medical record notes that she was walking

without a cane.   (Id.)    Dr. Shamin Salman described plaintiff as

having “minor depression” and noted that plaintiff was “sad

about her condition.”     (Tr. 364.)    Plaintiff was advised to

return to the clinic in three months.       (Tr. 363.)

           Plaintiff returned to the clinic on August 18, 2013,

complaining of daily migraine headaches and pain in her lower

back, neck, right arm, and left leg.       (Tr. 366.)    Dr. Richard

Conway observed swelling.     (Id.)    Plaintiff reported a history

of gastritis, acid reflux, vertigo, and asthma.         (Id.)   At the

time, she was taking numerous medications, including two pain

medications (oxycodone and morphine), migraine medication

(butalbital), and anti-anxiety medication (alprazolam).          (Tr.

368.)   After a physical exam, the doctor diagnosed plaintiff as

obese and found edema bilateral calf ankle nonpitting.          (Tr.

367.)   He noted that plaintiff was able to stand normally and

had a normal gait.   (Id.)    Plaintiff requested a refill for her

Xanax prescription, and when the doctor refused to do so,

plaintiff left.   (Tr. 367-68.)

           On August 26, 2013, plaintiff returned to the Coney

Island Hospital clinic.     (Tr. 369-70.)    She reported “severe”

pain in her neck and back with mild relief when sitting and on

and off numbness with prolonged walking.       (Tr. 369-71.)

Plaintiff was using a cane to walk and reported using a back


                                  11
brace for two years.     (Tr. 369.)      Dr. Narayan Sundaresan

described plaintiff as obese and noted that plaintiff had

difficulty walking but had a normal gait with her cane.           (Tr.

369, 372.)   A radiograph performed the same day found “[n]o deep

venous thrombosis in either leg.”         (Tr. 475.)    On August 27,

2018, plaintiff visited the pain clinic on a referral from Dr.

Conway.   (Tr. 376.)    Dr. Isaiah Florence discussed various

treatments with plaintiff, including a follow up at Kings County

pain management center, rehab, physical therapy, and a

psychiatric evaluation.     (Id.)   Podiatry notes from the same day

indicate plaintiff had “chronic venous insufficiency” and edema

in her right leg as well as very dry skin.           (Tr. 378.)

Plaintiff was instructed to utilize compression stockings and to

follow up with the vascular clinic for further evaluation.

(Id.)

           Plaintiff also went to Coney Island Hospital on

September 9, 2013.     (Tr. 374.)   She presented with swelling in

both feet and described difficulty putting on shoes; she

described her pain as “burning.”         (Id.)   The doctor described

plaintiff as having “chronic venous insufficiency” and edema in

her right leg as well as dry skin.         (Id.)    The doctor also noted

that plaintiff would “have to rely on [the] vein clinic for

answers to her varicose vein situation.”           (Tr. 375.)




                                    12
           Plaintiff was admitted at Methodist Hospital from

September 13 through September 23, 2013.      (Tr. 229.)   Plaintiff

presented with epigastric pain, which was resolved with

medication.    (Id.)   A physical examination revealed tenderness

upon palpation of plaintiff’s upper abdomen and lower thoracic

and lumbar spines.     (Id.)   MRIs of plaintiff’s cervical and

lumbar spine revealed minimal degenerative changes in each.

(Tr. 231.)    Plaintiff was instructed to follow up with her

primary care doctor, neurologist, and pain specialist.       (Id.)

Her “discharge disposition” was described as “[h]ome: [w]ith the

ability to self care.”     (Tr. 232.)   At the time, plaintiff was

living alone.    (Tr. 233.)

                 Plaintiff was admitted to Coney Island Hospital

on October 18, 2013, complaining of abdominal pain lasting for

two months as well as chest discomfort and leg pain.       (Tr. 380,

384.)   She reported that she had been recently admitted to

Methodist Hospital for the same abdominal complaint, and she had

been given morphine for the pain and a “PCA.”      (Id.)   Upon

discharge from Methodist Hospital, plaintiff received pain

medication, but the medication did not provide relief.       (Tr.

380, 384.)    She continued to experience “persistent epigastric

pains, vomiting after meals, and profuse constant . . . watery

diarrhea.”    (Tr. 384.)   Upon examination at Coney Island

Hospital, plaintiff was in mild acute distress and using a


                                   13
rolling walker.    (Tr. 389, 393.)     Her neck, chest, lung, back

and neurological examinations were normal.        (Tr. 382, 385.)    The

doctor reported “minimal edema” in plaintiff’s extremities, calf

tenderness (more in the right calf than the left calf), and no

tenderness in plaintiff’s back.      (Tr. 382.)    A doctor at the

hospital noted “[m]ultiple MRI’s apparently showed multiple

discs with nerve compression.”    (Tr. 385; see also Tr. 392

(noting scoliosis and herniated disc).)       A Doppler test

performed on October 18, 2013 found that there was no evidence

of “acute deep venous thrombosis” in plaintiff’s lower

extremities.   (Tr. 473.)

           By October 21, 2013, plaintiff was reporting that the

pain in her neck, upper back, and lower back was worse than her

abdominal pain.    (Tr. 389.)   She experienced pain with touching

on her neck and low back region, which the doctor noted was

“exaggerated in context of disease.”       (Tr. 390.)    Her ranges of

motion in the upper and lower extremities were within functional

limits.   (Id.)   Dr. Ashok Poluri recommended that plaintiff

commence physical and occupational therapy to improve, among

other things, her range of motion and mobility.         (Tr. 390-91.)

As of October 21, 2013, plaintiff’s muscle strength was

described as “good” and her treatment plan consisted of

neuromuscular re-education, facilitate normal movement patterns,

therapeutic exercise, and gait training with a two-wheeled


                                  14
rolling walker.    (Tr. 393.)    The following day, physical

therapist James Nettleton described plaintiff as “[e]xhibit[ing]

functional improvement” and “ambulating with rolling walker.”

(Tr. 395.)    On October 24, plaintiff’s “goals” included

increasing her abilities to require only minimal assistance with

bathing, using the toilet, and dressing, and also to increase

transfers to and from the bed.      (Tr. 404.)

           While at Coney Island Hospital, doctors performed an

abdominal CT scan, an endoscopy, and a colonoscopy.      The

endoscopy revealed chronic gastritis and hiatus hernia.        (Tr.

407.)   The colonoscopy revealed “[c]ongested mucosa” throughout

plaintiff’s colon, but was otherwise normal, and she was

diagnosed with “[o]ther and unspecified noninfectious

gastroenteritis and colitis.”      (Tr. 410-18; see also Tr. 445,

456.)   Similarly, an abdominal CT scan identified abnormalities

that suggested “colitis including infectious and inflammatory

processes.”    (Tr. 471-72.)    Dr. Francis Steinheber recommended

that plaintiff return to the hospital for ongoing care.        (Tr.

412.)

           Plaintiff was discharged from Coney Island Hospital on

October 24, 2013.    At that time, she weighed 197 pounds and was

instructed to follow up with hospital clinics, including the

gastrointestinal clinic (the “GI clinic”), in one week.        (Tr.

419-22.)


                                   15
           On October 31, 2013, plaintiff visited the Coney

Island Hospital Neurology Clinic.        (Tr. 423-24.)   Dr. Hillary

Clarke diagnosed plaintiff with migraine and morbid obesity.

(Tr. 424.)   Plaintiff exhibited normal strength in her upper

extremities, “3/5” strength in her lower extremities, and normal

sensation.   (Id.)   She visited the clinic again on January 31,

2014.   (Tr. 431-32.)    Plaintiff’s physical exam was normal, her

primary diagnosis was “[m]igraine without aura,” and her

secondary diagnosis was morbid obesity.        (Tr. 431.)   Dr. Clarke

instructed plaintiff to continue her medications and return to

the clinic in four months.      (Id.)

           On November 1, 2013, plaintiff visited the GI clinic.

(Tr. 427-48.)   Her primary diagnosis was “[o]ther and

unspecified noninfectious gastroenteritis and colitis.”         (Tr.

427.)   A physical exam revealed “normal bowel sounds, soft, non-

tender, no masses no heptosplenomegaly.”        (Id.)    Dr. Steinheber

noted that all testing had been negative and “no underlying

cause [was] found.”     (Id.)   Dr. Steinheber recommended plaintiff

avoid certain foods, increase her dosage of Lomotil, and return

to the clinic in four months.      (Tr. 427-28.)

           On November 15, 2013, Dr. Cohen performed an MRI of

plaintiff’s brain because plaintiff was complaining of daily

headaches.   (Tr. 360-61.)      Dr. Cohen concluded that the MRI was

“unremarkable.”   (Id.)


                                    16
           On December 23, 2013, Dr. Krishna conducted a duplex

ultrasonographic examination of plaintiff’s carotid arteries,

and he found “minimal spectral broadening” of plaintiff’s left

internal carotid artery.    (Tr. 291-92.)   Plaintiff’s blood flow

was otherwise normal.    (Id.)   One week later, on December 30,

2013, plaintiff saw Dr. Vadim Kolesnikov, a board-certified

radiologist, who performed an MRI of plaintiff’s cervical spine.

(Tr. 290.)    The only abnormality the MRI revealed was “mild

midline disc herniations at C5-C6 and C6-C7 disc levels.”     (Id.)

The next day, Dr. Kolesnikov conducted an MRI of plaintiff’s

lumbar spine and identified “[c]ircumferential disc bulge with

mild bilateral neural forminal disc herniations at L4-L5 disc

level” and “[m]inimal midline disc herniation at L5-S1 disc

level.”   (Tr. 352.)

  B.   2014

           On January 7, 2014, Dr. Kolesnikov performed an MRI of

plaintiff’s thoracic spine, which revealed “[m]ild broad-based

midline disc herniations . . . at T6-T7 and T7-T8 disc levels

contacting the ventral aspect of the thoracic spinal cord.”

(Tr. 289.)

           On January 31, 2014, plaintiff visited the GI clinic

for a follow up.   (Tr. 425-26, repeated Tr. 429-30.)    She was

diagnosed with “[a]bdominal pain, generalized.”     (Tr. 425.)

Plaintiff complained of, inter alia, loose incontinence,


                                  17
abdominal swelling, and “upper abdominal pain constant increased

with pressure.”     (Id.)   Her abdomen was tender upon palpation

and her legs were swollen but there was no edema.           (Id.)   Dr.

Steinheber noted that plaintiff’s colonoscopy, ileal biopsy, and

Doppler were all normal.      (Id.)    Plaintiff was instructed to

return to the clinic in three months.          (Tr. 425.)

            On February 11, 2014, plaintiff went to the emergency

department at Methodist Hospital.          (See Tr. 197-215.)    She

complained of wheezing and shortness of breath as well as

abdominal pain and cervical prolapse.          (Tr. 197, 201.)    The

examiner noted that on examination, plaintiff complained of pain

upon a “slight touch” and “scream[ed] in pain” when palpated,

but when distracted “there [was] no noticeable complaint of

pain.”   (Tr. 197.)    Similarly, plaintiff was observed walking

and moaning but with “no apparent distress seen or grimacing

noticed.”   (Id.)    Plaintiff underwent diagnostic imaging:           a

chest x-ray revealed no signs of acute cardiopulmonary disease;

an abdominal and pelvic CT scan showed no evidence of acute

disease, despite a small cyst-like lesion that was unchanged

from a prior study; an ultrasound revealed normal kidneys; and

cervical and lumbar MRIs showed “mild bulging discs at C6-C7,

L4-L5, and L5-S1.     (Tr. 198-200. 204.)       Upon discharge, a home

health aide was reinstated and plaintiff was instructed to,

among other things, follow up with doctors regarding cervical


                                      18
prolapse, elevated white blood count, and to engage in physical

activity.    (Tr. 197.)

            Plaintiff returned to the GI clinic on March 11, 2014,

and her physical exam was normal and radiographs revealed no

changes since prior exams.     (Tr. 433-34, 467-68.)     Dr.

Steinheber noted that plaintiff possibly had irritable bowel

syndrome with bladder prolapse and that the “non specific

findings on CT do not appear to be significant;” again he

diagnosed plaintiff with “[o]ther and unspecified noninfectious

gastroenteritis and colitis.”      (Tr. 433, 454.)   He recommended

that plaintiff return to the clinic in six months.        (Tr. 433.)

            On April 24, 2014, plaintiff visited the emergency

department at Coney Island Hospital complaining of, among other

things, back pain, neck pain, and migraines.       (Tr. 435-37.)     Dr.

Andrey Kucherina, MD, described plaintiff as obese and in “mild

discomfort” but otherwise normal.       (Tr. 436-37.)   Plaintiff’s

primary diagnosis was “[c]ontusion of the back.”        (Tr. 437.)

Radiographs of plaintiff’s lumbar spine and laterals revealed

“no evidence of acute fracture or dislocation,” scoliosis, or

spondylolisthesis.    (Tr. 464.)    They also “demonstrate[d] a

nonspecific bowel gas pattern.”      (Id.)   Radiographs of

plaintiff’s thoracic spine and cervical spine also did not

reveal abnormalities.     (Tr. 465-66.)




                                   19
          Plaintiff returned to Methodist Hospital on April 10,

2014 (see Tr. 216-25), complaining of “worsening lower extremity

swelling for the past 2-3 weeks.”       (Tr. 216.)   Plaintiff was

diagnosed with cellulitis and was started on intravenous

medications, after which plaintiff’s symptoms improved.        (Id.)

The report from this hospital visit indicates that plaintiff had

visited Methodist Hospital two weeks prior with redness and

tenderness in her legs, for which she was treated with Macrobid

that provided some relief.     (Id.)    During the April 10, 2014

visit, plaintiff also complained of chronic back pain; she

reported that she usually received morphine for her pain, and

morphine was administered.     (Tr. 219.)    Plaintiff requested to

be seen by pain management.     (Id.)    Plaintiff was discharged on

April 14, 2014.

          Dr. Louis Tranese performed a consultative examination

on plaintiff on May 14, 2014.     (Tr. 172-80, repeated in part at

Tr. 186-91.)    Plaintiff reported neck and back pain lasting for

several years, resulting from injuries as a child and an

assault, and which was aggravated by lifting, overhead motion,

and sleeping.    (Tr. 173.)   She also complained of pain due to

lumbar and thoracic disc herniation, scoliosis, and nerve

impingement.    (Id.)   Plaintiff reported receiving the following

treatments:    steroid injections, physical therapy, and

medication.    (Id.)    She noted numbness and tingling in her hands


                                   20
and feet, difficulty balancing, difficulty walking, elbow pain,

hip pain, and hand pain; plaintiff was using a rolling walker at

the time.    (Tr. 173-74.)   Plaintiff reported a history of

fibromyalgia, asthma, cervical and bladder prolapse, colitis,

cellulitis of the lower extremities, and hearing loss.       (Tr.

174-75.)    At the time, plaintiff was depending on others for

daily activities, such as cooking, cleaning, and showering.

(Tr. 175.)    Plaintiff was using hearing aids in both ears and a

rolling walker, which had been prescribed to her.       (Tr. 176.)

            On examination, plaintiff weighed 190 pounds, which

categorized plaintiff as obese.     (Tr. 175, 177.)    Plaintiff had

difficulty walking, needed assistance getting on and off the

examination table, and was able to lift herself from a chair

while holding on to her rolling walker.       (Tr. 176.)   Dr. Tranese

found that plaintiff’s rolling walker was “medically necessary.”

(Id.)   Plaintiff’s breathing was clear but with decreased breath

sounds and scattered wheezes.     (Id.)    Dr. Tranese noted that

plaintiff had full flexion in her cervical spine; no scoliosis;

decreased flexion in the lumbar spine; full range of motion in

her shoulders, elbows, forearms, wrists, hips, knees, and

ankles.    (Tr. 177.)   However, plaintiff had trigger points in

her elbows, hips, and back.     (Id.)   Dr. Tranese noted no sensory

deficits and that plaintiff’s strength in her upper and lower

extremities was generally 4/5.     (Id.)    Plaintiff had intact but


                                  21
slow hand and finger dexterity, and grip strength of 5-/5

bilaterally with pain.      (Tr. 178.)    Dr. Tranese diagnosed

plaintiff with:      neck and back pain with radicular symptoms;

reported history of thoracic disc derangements; alleged

bilateral carpal tunnel syndrome; reported history of

fibromyalgia; bilateral hip pain; a history of asthma; bilateral

hearing loss; difficulty ambulating; and lower extremity

weakness.    (Id.)

            Dr. Tranese concluded that plaintiff had:      “severe

limitations with heavy lifting, squatting, kneeling, and

crouching;” “moderate to marked restriction with excess stair

climbing and walking long distances;” and “moderate restriction

with standing long periods.”      (Id.)    He also noted that

plaintiff “may have mild restriction with using her hands” to

perform certain tasks and has no limitations with respect to

sitting.    (Tr. 178-79.)     He advised that plaintiff should

“limit her exposure to environments with increased dust, dander,

pollen, mold, and toxic fumes/chemical irritants.”        (Tr. 179.)

            In a New York State Office of Temporary and Disability

Assistance form signed May 30, 2014, Dr. Rena Khanukayeva noted

plaintiff was five feet, four inches tall and weighed 196

pounds.    (Tr. 137.)    Plaintiff had recently been referred to an

urologist, vascular surgeon, psychiatrist, and cardiologist.

(Id.)   Among other things, plaintiff was being treated for


                                   22
uterine prolapse, asthma, abdominal pain, back pain, and leg

pain and swelling.   (Id.)

           On September 8, 2014, Dr. Krishna saw plaintiff, and

he subsequently reported that plaintiff was under his care for

“the diagnosis of low back pain and neck pain secondary to

lumbosacral disc herniation and cervical radiculopathy.”      (Tr.

136.)   Dr. Krishna also reported that plaintiff “has

progressively worsening chronic low back pain radiating to both

lower limbs, more on the right side,” accompanied by “reduced

range of motion at the lumbar spine in all directions” and

“reduced ankle jerk on the right foot.”     (Id.)   At the time,

plaintiff was using a walker, utilized hearing aids in both ears

due to hearing loss, and had a home health aide seven days per

week, seven hours per day “to help with daily living skills.”

(Id.)   Dr. Krishna opined that plaintiff was unable to work and

required a home health aide seven days per week for seven hours

per day to help with daily living skills.     (Id.)

  C.    2015

           On August 6, 2015, plaintiff visited The Vascular

Institute of New York.   (Tr. 476-79.)    Plaintiff presented with

swelling, pain, discoloration, and burning in her legs.      (Tr.

476.)   Dr. Ascher noted that plaintiff’s gallbladder had been

removed on July 29, 2015.    (Id.)    Dr. Ascher assessed plaintiff

as having varicose veins of her lower extremities with


                                 23
complications, which he described as a chronic condition.         (Tr.

477.)    Dr. Ascher offered a vein ablation procedure to plaintiff

and explained that “it may help her minimally not get worse” and

“will not help her with chromic lymphedema condition.”         (Id.)

He advised plaintiff to use a lymphedema pump and to elevate her

leg.    (Id.)

            On August 11, 2015, Dr. Krishna completed a “Medical

Assessment of Ability to do Work-Related Activities” for

plaintiff.      (Tr. 482-84.)   According to the assessment,

plaintiff could either occasionally or frequently lift less than

10 pounds due to weakness, pain, and decreased range of motion

in her upper and lower extremities resulting from cervical

radiculopathy.      (Tr. 482-83.)   Plaintiff’s limitations were also

due to a herniated lumbar disc and lumbosacral radiculopathy,

plaintiff had lower back pain radiating to her legs, resulting

in weakness and decreased range of motion.       (Id.)   Dr. Krishna

further opined that plaintiff could stand and/or walk for less

than two hours and sit for less than six hours in an eight-hour

workday.    (Tr. 483.)

V.     Plaintiff’s Application for Social Security Benefits

            In a disability report filed with plaintiff’s

application for SSDI in December 2013, plaintiff stated that she

was five feet, four inches tall and weighed 200 pounds.         (Tr.

56, 112.)    According to the disability determination on June 3,


                                    24
2014 (see Tr. 56-63), which denied plaintiff benefits, plaintiff

reported that as a paralegal she occasionally carried 25-30

pounds and frequently carried 20 pounds or less and she sat for

7 or more hours and stood or walked for approximately one hour.

(Tr. 58.)    As a teacher, plaintiff occasionally carried 50 or

more pounds and frequently carried less than 50 pounds and she

stood or walked for 7 or more hours.      (Id.)   The determination

diagnosed plaintiff with the severe impairment of obesity and

the non-severe impairment of asthma and found her not to be

credible with respect to her reported symptoms.       (Tr. 60.)   The

report found that plaintiff could occasionally lift or carry 20

pounds, frequently lift or carry 10 pounds, stand and/or walk

for 6 hours in an 8 hour day, and had postural limitations.

(Tr. 61.)

            In a disability report dated September 12, 2014,

plaintiff reported seeing Dr. Hazon, a hematologist and

oncologist at Methodist Hospital, with regularity.       (Tr. 125.)

She also reported visiting the Hospital for Special Surgery for

issues related to her back, neck, arms, and legs.       (Tr. 126.)

In her report, plaintiff noted that she needed a walker, wore a

back brace, used hearing aids in both ears, and needed the

assistance of a home health aid to help lift her legs and with

“daily living skills.”    (Tr. 127-28.)    She stated that she had

upcoming appointments at Methodist Hospital, Beth Israel


                                 25
Hospital, Lutheran Hospital, and Coney Island Hospital.       (Tr.

125, 129.)

            In an undated disability form completed at some point

after September 14, 2014, plaintiff reported having been

hospitalized at NYU Hospital for “Edema/Lymphedema.”       (Tr. 132.)

She also reporting visiting Rebecca Geltzer, a physical

therapist, Dr. Ascher, Dr. Krishna, Dr. Justin Mendoza, and Dr.

Nidhiry, who, collectively, informed plaintiff that she had a

vein in each leg that “does not close fast enough,” bilateral

lymphedema, neuropathy, spinal and nerve damage, depression, and

anxiety.    (Id.)   She reported taking a host of medications,

including medications for “bladder problems,” asthma, nausea,

stomach cramping, migraines, “pain,” anxiety, depression, and

neuropathy, as well as to help her sleep.     (Tr. 133.)

VI.   The ALJ Hearing

            Plaintiff had a hearing before ALJ Friedman on August

10, 2015.    (See Tr. 26-54.)   At the time of the hearing,

plaintiff was living in an apartment with her three-year old

daughter.    (Tr. 29.)   Plaintiff testified that her mom and

sister, who lived in the same apartment building, assisted with

her daughter, and a home health aide assisted with daily tasks,

such as showering, cooking, and brushing her teeth.     (Tr. 29-30,

36-38.)    At the time, the home health aide was with plaintiff

four hours per day, seven days a week, though, prior to a change


                                  26
in plaintiff’s insurance, the aide had been with plaintiff eight

hours per day seven days per week.     (Tr. 35-36.)   Plaintiff

testified that she could complete certain, limited tasks at home

on her own for herself and her daughter, such as heating up food

in the microwave and putting dishes in the sink.      (Tr. 39-40.)

          Plaintiff testified that she stopped working as a

teacher on January 23, 2013 due to pain and an inability to

satisfy the physical responsibilities of teaching.      (Tr. 30.)

Plaintiff elaborated that she experienced pain across her entire

back and swelling in her legs, and that physical therapy,

medication, and hot showers and baths provided some relief.

(Tr. 31-33.)   At the time of the hearing, plaintiff could stand

and sit, but she did not specify for what period of time she

could do so comfortably, and she testified that she could not

walk at all without her walker.    (Tr. 33-34.)   Her legs were so

swollen that they were “quadruple or more” the size they

normally were and she could “barely walk.”     (Tr. 52.)   Plaintiff

testified that she could “maybe” lift five pounds.      (Tr. 34.)

          After questioning plaintiff in the manner described

above, the ALJ questioned a vocational expert, Yaakov Taitz (the

“Vocational Expert”).   (Tr. 42-46, 48-51.)    The ALJ asked the

Vocational Expert what jobs would be available to a person who

was sedentary except for the use of a rolling walker.      (Tr. 44.)

The Vocational Expert testified that the following jobs would be


                                  27
available:    an information clerk, a mail-order clerk, and an

appointment clerk – all of which are sedentary and semi-skilled.

(Tr. 44-46.)    These jobs would likely allow for occasional

standing, two sick days per month, and up to ten percent of “off

task” time per day.    (Tr. 48.)    The ALJ asked plaintiff whether

she thought she could work as an information clerk, and she said

she did not think it would be possible because it would be too

painful to sit all day and because she had to use the bathroom

twice per hour.    (Tr. 47-48.)    The ALJ followed up with the

Vocational Expert, who testified based on his personal knowledge

that those jobs would allow “occasional standing for five

minutes or so.”    (Tr. 48.)   However, if plaintiff had to take

breaks for standing or otherwise that constituted more than ten

percent of the workday, then she would not be able to work.

(Tr. 51.)

                         STANDARD OF REVIEW

            The court assesses whether (1) the proper legal

standards for the determination of disability were applied, and

(2) whether there was substantial evidence in the record to

support the administrative findings of fact.      See 42 U.S.C. §

405(g); Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).       The

court may only set aside the Commissioner’s determination if the

decision of the ALJ fails to adhere to either of the




                                   28
aforementioned requirements.    Selian v. Astrue, 708 F.3d 409,

417 (2d Cir. 2013); 42 U.S.C. § 405(g).

            To be eligible for Social Security benefits, an

individual’s diagnosed impairment must meet basic requirements

of duration and severity, demonstrable by medical evidence.     See

42 U.S.C. § 423(d).    First, the plaintiff’s impairment must be

“of such severity that [she] is not only unable to do [her]

previous work but cannot, considering [her] age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy[.]”     Id. §

423(d)(2)(A).    If there are multiple impairments, it is their

combined effect that must be considered, not their individual

severity.    Id. § 423(d)(2)(B).   The impairment must be one

“which has lasted or can be expected to last for a continuous

period of not less than 12 months[.]”     Id. § 423(d)(1)(A).

Individual statements regarding disability are insufficient — a

claimant must furnish “such medical and other evidence of the

existence [of the disability] as the Commissioner of Social

Security may require.”    Id. § 423(d)(5)(A).

            The Social Security Regulations (the “Regulations”)

require that an ALJ employ a five-step analysis to evaluate

whether a claimant is disabled.     See 20 C.F.R. § 404.1520.   “In

essence, if the Commissioner determines (1) that the claimant is

not working, (2) that [she] has a ‘severe impairment,’ (3) that


                                   29
the impairment is not one that conclusively requires a

determination of disability, and (4) that the claimant is not

capable of continuing in [her] prior type of work, the

Commissioner must find [her] disabled if (5) there is not

another type of work the claimant can do.”    Draegert v.

Barnhart, 311 F.3d 468, 472 (2d Cir. 2002).    Step four requires

the ALJ to determine the claimant’s residual functional capacity

(“RFC”), which is the most a claimant can do in a work setting

despite his or her limitations.    20 C.F.R. § 404.1520(e).    The

burden of proof rests on the plaintiff at steps one through

four, but it shifts to the ALJ at step five to show that work

exists in the national economy that the claimant can perform.

See Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

          In order to properly assess the accuracy of the ALJ’s

application of the legal standards and the evidentiary support

for the ALJ’s disability decision, the court must be sure that

the ALJ considered all of the evidence available.    Sutherland v.

Barnhart, 322 F. Supp. 2d 282, 289 (E.D.N.Y. 2004) (“Factual

determinations, based on the weighing of evidence, are within

the ALJ’s competence; however, in making these determinations,

the ALJ must address the evidence on the record. . . .      [T]he

ALJ’s failure to mention several parts of the record which

contradict his conclusion constitutes error.”).    “[A] district

court must determine whether the correct legal standards were


                                  30
applied and whether substantial evidence supports the decision.”

Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004).

Substantial evidence is “more than a mere scintilla.       It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”       Richardson v. Perales, 402

U.S. 389, 402 (1971) (internal quotation marks omitted).

Evidence must be substantial not on its own, but in the context

of the full, complete record.   McIntyre v. Colvin, 758 F.3d 146,

149 (2d Cir. 2014).

          The court may remand a disability decision for further

proceedings at the administrative level.       42 U.S.C. § 405(g).

Remand for development of evidence or more specific findings is

particularly appropriate where there are gaps in the

administrative record or where further findings or explanation

may clarify the ALJ’s rationale.       See Grace v. Astrue, No. 11-

cv-9162, 2013 WL 4010271, at *14 (S.D.N.Y. July 31, 2013).

                           DISCUSSION

          Plaintiff raises two issues.       First, she argues that

the ALJ improperly weighed the medical evidence, specifically by

assigning significant weight to Dr. Tranese’s opinion and not

assigning controlling weight to the opinion of Dr. Krishna,

plaintiff’s treating physician.    Next, plaintiff argues that the

ALJ impermissibly disregarded her testimony regarding her need

for assistance from a home aide and family members.       Plaintiff


                                  31
requests that the court vacate and remand for purposes of

awarding and calculating benefits, or, in the alternative, for

further administrative proceedings, including a new hearing.            In

contrast, defendant argues that there was substantial evidence

in the record to support the ALJ’s decision.        For the reasons

stated below, the motions for judgment on the pleadings are

denied and this case is remanded for further administrative

proceedings consistent with this Memorandum and Order.

I.   The ALJ Decision

          On September 22, 2015, the ALJ issued a decision

denying plaintiff SSDI benefits.       (See Tr. 13-21.)   At step one,

the ALJ found that plaintiff had not engaged in substantial

gainful activity since the alleged onset date.        (Tr. 15.)    At

step two, the ALJ found that plaintiff had severe and non-severe

impairments.    Specifically, plaintiff had the following severe

impairments:    lumbar, thoracic, and cervical spine derangement;

bilateral leg edema; and obesity.       (Id.)   She also had the

following non-severe impairments: asthma; cervical impairments;

carpal tunnel syndrome; fibromyalgia; diabetes; and bilateral

hearing loss.    (Tr. 15-16.)   The ALJ specifically considered

Disorders of the Spine, under Listing 1.04, and found that the

record did not establish the existence of an impairment or

combination of impairments that meet or medically equal the

criteria of a listed impairment.       (Tr. 16.)   The ALJ found that


                                  32
plaintiff’s depression and anxiety were not medically

determinable impairments.    (Id.)

            The ALJ determined that plaintiff has a RFC to

perform sedentary work, except that plaintiff requires the use

of a rolling walker.    (Tr. 17.)    In coming to that

determination, the ALJ considered plaintiff’s symptoms,

objective medical evidence, and other evidence.         (Id.)    The ALJ

relied on a two-step process in assessing plaintiff’s claimed

symptoms.   (Id.)   First, the ALJ assessed whether plaintiff

suffered from “an underlying medically determinable physical . .

. impairment(s) . . . that could reasonably be expected to

produce [plaintiff’s] pain or other symptoms.”         (Id.)    The ALJ

found they could.    (Id.)   Second, the ALJ considered plaintiff’s

statements regarding the intensity, persistence, and limiting

effects of plaintiff’s symptoms.         (Id.)   The ALJ concluded that

plaintiff’s allegations to that effect “were not entirely

credible for the reasons explained in [the ALJ’s] decision.”

(Id.)   He specifically noted that plaintiff’s testimony that she

needed assistance from family members and a home health aide for

activities of daily living was unsupported because:         at the

consultative exam with Dr. Tranese, plaintiff “was capable of

maneuvering the examination with the assistance of a walker and

was not incapable of rising from a chair;” and during an

emergency department visit in August 2015, plaintiff “was not


                                    33
observed in any distress and maintained appropriate hygiene,”

and her pain at that time was related to edema and not back

pain.   (Tr. 19.)

            In conjunction with his assessment of plaintiff’s RFC,

the ALJ considered plaintiff’s statements regarding her

abilities and needs, medical records pre-dating plaintiff’s

alleged onset date, and medical records from the relevant

period.    (Tr. 17-19.)    He specifically considered medical

evidence pertaining to plaintiff’s leg edema and weakness,

obesity, and spine and back pain.       (Id.)   He assigned

“significant weight” to Dr. Tranese’s opinion and “some weight”

to Dr. Krishna’s opinion.      (Tr. 18-19.)

            At step four, the ALJ determined that plaintiff was

incapable of performing past relevant work as a paralegal or

teacher.    (Tr. 19-20.)    At step five, the ALJ considered

plaintiff’s age, education, work experience, and RFC, as well as

the Vocational Expert’s testimony, and found that there were

significant jobs – specifically, information clerk, mail order

clerk, and account clerk – in the national economy that

plaintiff could perform, and, therefore, plaintiff was not

disabled.    (Tr. 20-21.)




                                   34
I.     The Treating Physician Rule and the Duty to Develop the
       Record

  A.    Legal Standard

            An ALJ may consider various types of evidence,

including medical opinions.    See 20 C.F.R. § 404.1527.    “Medical

opinions are statements from acceptable medical sources that

reflect judgments about the nature and severity of [a

claimant’s] impairment(s), including [the claimant’s] symptoms,

diagnosis and prognosis, what [the claimant] can still do

despite impairments(s), and [the claimant’s] physical or mental

restrictions.”    Id. § 404.1527(a)(1).   Generally, when weighing

medical opinions, the ALJ should consider following factors:

examining relationship; treating relationship, its length,

nature, and extent; supportability, such as clinical signs and

findings; consistency with the record as a whole; and

specialization.    Id. §§ 202.1527(c), 404.1527(c).

            A treating physician’s opinion is entitled to

controlling weight if his or her opinion is well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in the case record.    Id. § 404.1527(c)(2).   Under the

“treating physician rule,” the opinions of a claimant’s

“treating physician” are entitled to a degree of deference, and

the ALJ is “required either to give . . . controlling weight [to




                                 35
such opinions] or to provide good reasons for discounting them.”

Zabala, 595 F.3d at 209 (citing 20 C.F.R. § 404.1527(d)(2)); see

also Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)

(explaining ALJ must “comprehensively set forth his reasons for

the weight assigned to a treating physician’s opinion”).

          An “ALJ who refuses to accord controlling weight to

the medical opinion of a treating physician must consider

various ‘factors’ to determine how much weight to give to the

opinion,” including:   “(i) the frequency of the examination and

the length, nature and extent of the treatment relationship;

(ii) the evidence in support of the treating physician’s

opinion; (iii) the consistency of the opinion with the record as

a whole; (iv) whether the opinion is from a specialist; and

(v) other factors brought to the [SSA]’s attention that tend to

support or contradict the opinion.”   Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004).   A treating source’s opinion may not

be entitled to controlling weight if it contradicts other

substantial evidence or if it is internally inconsistent.

Williams v. Comm’r of Soc. Sec., 236 F. App’x 641, 643-44 (2d

Cir. 2007); Micheli v. Astrue, 501 F. App’x 26, 28 (2d Cir.

2012) (summary order).

          ALJs may consider evidence other than that from

treating physicians.   They “will evaluate every medical opinion

[they] receive” using the same factors listed above.   20 C.F.R.


                                36
§ 404.1527(c).   Generally, more weight will be given to the

medical opinion of a source who examined the claimant than one

who did not.   Id.    “ALJs should not rely heavily on the findings

of consultative physicians after a single examination.”     Selian,

708 F.3d at 419.     Nonetheless, an ALJ may accord a consulting

physician’s opinion “significant weight” and, in certain

circumstances, that opinion can constitute substantial evidence

supporting an ALJ’s conclusions if it is consistent with

objective medical evidence.     See Torres v. Astrue, No. 11-cv-

5260, 2013 WL 802440, at *12 (E.D.N.Y. Mar. 5, 2013).

           Because social security proceedings are “essentially

non-adversarial,” the ALJ has an affirmative duty to develop the

record.   Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 508-09 (2d

Cir. 2009) (citation omitted).     An ALJ must ensure that “[t]he

record as a whole [is] complete and detailed enough to allow the

ALJ to determine [the] claimant’s [RFC].”     Casino-Ortiz v.

Astrue, No. 06-cv-155, 2007 WL 2745704, at *7 (S.D.N.Y. Sept.

21, 2007) (citing 20 C.F.R. § 404.1513(e)(1)-(3)).     “The duty to

develop the record is even more important when the information

concerns the claimant’s treating source.”     Laureano v. Comm’r of

Soc. Sec., No. 17-cv-1347, 2018 WL 4629125, at *11 (S.D.N.Y.

Sept. 26, 2018).     As part of the ALJ’s duty to develop the

record, he or she must “make every reasonable effort to obtain a

claimant’s treating physician’s medical records.”     Barrie on


                                  37
behalf of F.T. v. Berryhill, No. 16-cv-5150, 2017 WL 2560013, at

*10 (S.D.N.Y. June 12, 2017) (citation and internal quotation

marks omitted).

  B.   Application

           Plaintiff argues that the ALJ erred in denying Dr.

Krishna’s opinion controlling weight.   (ECF No. 13, Pl. Mem. at

15-17.)   The court agrees insofar as it finds that the ALJ did

not comply with the proper legal standards when parting from the

treating physician rule.

           ALJ Friedman only accorded “some weight,” rather than

“controlling weight,” to plaintiff’s treating physician, Dr.

Krishna, who opined, among other things, that plaintiff “would

be incapable of standing or walking even two hours in an eight-

hour workday or sitting even six hours” due to progressive

lumbosacral herniation and cervical radiculopathy.   (Id.; see

also Tr. 482-83.)    In support of allocating “some weight” to Dr.

Krishna, the ALJ explained that there were no specific records

of Dr. Krishna treating plaintiff, the opinion was not well

supported by the evidence, and there was no evidence that

plaintiff’s need for a walker and sedentary job precluded

working altogether.   (Tr. 482-83.)

           Although ALJs are not required to recite every single

factor in considering how much weight to accord a treating

physician, ALJ Friedman’s explanation nonetheless fails to


                                 38
satisfy the Regulations’ requirements.    The ALJ did not consider

the length of Dr. Krishna’s treating relationship with

plaintiff, which appears to have spanned from at least May 2007

until August 2015.   (See Tr. 284, 482-84.)   The ALJ accurately

noted that the record does not include records documenting Dr.

Krishna’s examinations of plaintiff.    However, it is within the

ALJ’s authority and duty to develop the record if he finds it

lacking, and therefore the ALJ should have requested Dr.

Krishna’s medical records for plaintiff if he found them to be

necessary.    See Laureano, 2018 WL 4629125, at *11 (describing

importance of developing the record with respect to treating

physician’s medical reports).    The record reflects no efforts on

the ALJ’s part to obtain any records from Dr. Krishna.    Thus,

the ALJ failed to satisfy his duty to develop the record.

Moreover, the ALJ failed to consider Dr. Krishna’s specialty as

a neurologist and the relevance of that specialty to his

opinion.

           Failure “to provide good reasons for not crediting the

opinion of a claimant’s treating physician is ground for

remand.”   Sanders v. Comm’s of Soc. Sec., 506 F. App’x 74, 77

(2d Cir. 2012); see also Halloran, 362 F.3d at 32-33 (“We do not

hesitate to remand when the Commissioner has not provided ‘good

reasons’ for the weight given to a treating physician[’]s

opinion.”).   Here, the ALJ has not provided “good reasons” for


                                 39
assigning Dr. Krishna’s opinion “some weight,” and therefore

this case must be remanded.    Moreover, the ALJ’s error in

failing to apply the proper legal principles when denying the

treating physician’s opinion controlling weight cannot be

considered harmless because Dr. Krishna’s opinion, if credited,

“might yield a substantially different result.”    Thomas v.

Colvin, 302 F. Supp. 3d 506, 511 (W.D.N.Y. 2018).    Specifically,

his opinion that plaintiff cannot sit for more than six hours in

an eight hour work day would likely render her incapable of

performing the jobs identified by the Vocational Expert.

            The Commissioner argues that, regardless, the ALJ’s

decision is support by substantial evidence.    However, “[w]here

there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates

an unacceptable risk that a claimant will be deprived of the

right to have her disability determination made according to the

correct legal principles.”    Meadors v. Astrue, 370 F. App’x 179,

184 (2d Cir. 2010) (citation and internal quotation marks

omitted).    Therefore, the above identified deficits in the ALJ’s

reasoning do not require that the court address defendant’s

argument that the ALJ’s decision is supported by substantial

evidence.




                                 40
II.    Credibility Determination

  A.    Legal Standard

            An ALJ may consider subjective symptoms when

determining a claimant’s RFC.      Chickocki v. Astrue, 534 F. App’x

71, 75 (2d Cir. 2013).     However, there must be some objective

medical findings to support the allegations.     20 C.F.R. §

404.1529(c)(3); Social Security Regulation (“SSR”) 96-7p, 1996

WL 374186, at *2 (July 2, 1996); see also Meadors v. Astrue, 370

F. App’x 179, 183 (2d Cir. 2010); Snell v. Apfel, 177 F.3d 128,

135 (2d Cir. 1999).      When a claimant’s testimony and the medical

evidence are conflicting, the ALJ must employ a two-step

evaluation to assess the reliability of the claimant’s

testimony.    See 20 C.F.R. § 404.1529(c)(3); SSR 96-7p; Meadors,

370 F. App’x. at 183.     First, the ALJ must determine if the

claimant has an underlying impairment that could cause the

alleged symptoms.    20 C.F.R. § 404.1529(c)(3).   If so, then “the

ALJ must evaluate the intensity and persistence of those

symptoms considering all of the available evidence; and, to the

extent that the claimant’s [subjective symptom] contentions are

not substantiated by the objective medical evidence, the ALJ

must engage in a credibility inquiry.”     Meadors, 370 F. App’x at

183; see also 20 C.F.R. § 404.1529(c)(3); SSR 96-7p.

            When evaluating an individual’s symptoms, the ALJ must

consider the following seven factors:


                                   41
     (i) [The claimant’s] daily activities; (ii) The
     location, duration, frequency, and intensity of [the
     claimant’s]    pain   or    other   symptoms;    (iii)
     Precipitating and aggravating factors; (iv) The type,
     dosage, effectiveness, and side effects of any
     medication [the claimant] take[s] or ha[s] taken to
     alleviate [the claimant’s] pain or other symptoms; (v)
     Treatment, other than medication, [the claimant]
     receive[s] or ha[s] received for relief of [the
     claimant’s] pain or other symptoms; (vi) Any measures
     [the claimant] use[s] or ha[s] used to relieve [the
     claimant’s] pain or other symptoms . . . ; and (vii)
     Other factors concerning [the claimant’s] functional
     limitations and restrictions due to pain or other
     symptoms.

20 C.F.R. § 404.1529(c)(3)(i-vii); see also Owens v. Berryhill,

No. 17-cv-2632, 2018 WL 1865917, at *8 (E.D.N.Y. Apr. 18, 2018).

The ALJ will address evidence of those factors to the extent

such evidence is available.   20 C.F.R. § 404.1529 (c)(4);

Meadors, 370 F. App’x at 183.   The ALJ’s decision “must contain

specific reasons for the finding on credibility, supported by

the evidence in the case record, and must be sufficiently

specific to make clear to the individual and to any subsequent

reviewers the weight the adjudicator gave to the individual’s

statements and the reasons for that weight.”   SSR 96-7p; see

also Chickori v. Astrue, 534 F. App’x 71, 76 (2d Cir. 2013).

          The lack of substantial detail in the ALJ’s assessment

will not require remand as long as “the evidence of record

permits [the court] to glean the rationale of an ALJ’s

decision.”   Chickori, 534 Fed App’x at 76 (internal quotation

marks omitted) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1040


                                42
(2d Cir. 1983)).     Where, as here, an ALJ fails to sufficiently

explain a finding that a claimant’s testimony was not entirely

credible, remand is appropriate.       Tornatore v. Barnhart, No. 05-

cv-6858, 2006 WL 3714649, at *6 (S.D.N.Y. Dec. 12, 2006).

Credibility determinations by the ALJ are, like the overall

decision on disability, given deference, provided that they are

based on substantial evidence.     Vargas v. Astrue, No. 10-cv-

6306, 2011 WL 2946371, at *15 (S.D.N.Y. July 20, 2011) (citing

Aponte v. Sec’y, Dep’t of Health and Human Serv. of U.S., 728

F.2d 588, 592 (2d Cir. 1984)).

  B.   Application

          Plaintiff argues that the ALJ improperly “dismissed

plaintiff’s testimony that she needs the assistance of a home

aide and of family members.”     (ECF No. 13, Pl. Mem. at 17.)    The

court agrees.

          The ALJ’s analysis fails to consider all of the

mandatory factors for which there was available evidence.       As

discussed above, ALJ Friedman employed the two-step test when

assessing plaintiff’s symptoms.     First, he found that

plaintiff’s “medically determinable impairments could reasonably

be expected to cause the alleged symptoms.”      (Tr. 17.)   Next,

the ALJ concluded that plaintiff’s “statements concerning the

intensity, persistence, and limiting effects of [her] symptoms

are not entirely credible for the reasons explained in [the


                                  43
ALJ’s] decision.”    (Id.)   Apart from that general statement, the

ALJ relied on observations from two medical reports in support

of his determination.     First, he noted that at plaintiff’s

consultative examination on May 14, 2014, Dr. Tranese reported

that plaintiff “was capable of maneuvering the examination with

the assistance of a walker and was not incapable of rising from

a chair.”    (Tr. 19.)   Next, the ALJ noted that during an

emergency room visit in August 2015 plaintiff “was not observed

in any distress and maintained appropriate hygiene.”     (Id.)

Elsewhere in his decision, the ALJ noted that plaintiff

“reported improvements in pain with medication,” lived at home

with her three-year old daughter, denied completing daily

activities (e.g., shopping, cooking, cleaning, and washing

herself) independently, could only lift five pounds, and had

limitations with sitting and walking for prolonged periods of

time.   (Tr. 17.)   The court finds the ALJ’s stated reasons

insufficient to support his credibility findings.

            Despite considering the above, in his analysis, the

ALJ neglected the following mandatory factors for which there

was evidence in the record:     the location, duration, frequency,

and intensity of plaintiff’s symptoms; precipitating and

aggravating factors; the type and dosage of plaintiff’s

medications; and treatment other than medications.     See 20

C.F.R. § 404.1529(c)(3).


                                  44
           The record includes evidence that plaintiff had been

prescribed and was taking various medications to alleviate her

pain systems during the relevant period, including, but not

limited to, anti-inflammatory medications and the following pain

medications: Vicodin, morphine, Percocet, and oxycodone.      (Tr.

219, 297, 368, 380, 384.)   Plaintiff also reported using a back

brace and participating in physical therapy.     (Tr. 127, 173,

256, 297, 369, 376.)   The ALJ did not mention these medications

and other forms of relief in his decision nor did he ask

plaintiff about her medications during the hearing.      Although he

noted that plaintiff “reported improvements in pain with

medication,” he did not specify to which medications or

improvements he was referring.   (Tr. 17.)

           With respect to plaintiff’s reliance on a home health

aide and family members for assistance, the ALJ failed to

consider that a home health aide was reinstated upon plaintiff’s

discharge from Methodist Hospital and plaintiff’s “goals”

prescribed by doctors at Coney Island Hospital included

increasing her abilities such that she needed only minimal

assistance with daily activities.     (Tr. 19, 404.)   The ALJ did

not adequately explain why he discredited plaintiff’s testimony

that she was incapable of completing daily tasks of living on

her own.   Moreover, the ALJ appears to have ignored relevant

comments from the same opinion on which he relies in finding


                                 45
plaintiff capable of independent functioning.     Specifically, Dr.

Tranese noted that plaintiff needed assistance getting on and

off the examination table and, although she could rise from a

chair on her own, she needed the assistance of her rolling

walker to do so.    (Tr. 176.)

            Throughout plaintiff’s medical records, there are

notations of plaintiff reporting back, neck, leg, hip, elbow,

and abdominal pain.     (See, e.g., Tr. 167, 173, 231, 256, 366-67,

476, 482.)    During the hearing, plaintiff testified that she did

not think that she could sit all day, a requirement for all of

the jobs proposed by the vocational expert, because it would be

too painful and because she had to use the bathroom twice per

hour.   (Tr. 47-48.)    The ALJ explained that if plaintiff took

breaks to accommodate these needs, she would be incapable of

working.    (Tr. 51.)   The ALJ did not provide additional

hypotheticals nor did he explain why he apparently discredited

plaintiff’s testimony.     Relatedly, the record includes

recommendations and referrals for plaintiff to see pain

management doctors, which the ALJ ignored.     (See Tr. 297, 376.)

Plaintiff also reported aggravating and precipitating factors,

i.e., that her pain worsened with lifting, carrying, bending,

moving around, standing up, lying on her side, walking, and

sleeping.    (Tr. 173, 256.)




                                  46
           Despite evidence of these relevant and potentially

significant factors, the ALJ did not discuss them in his

decision or, in some cases, inquire about them during the

hearing.   If the ALJ detected inconsistencies in plaintiff’s

testimony, it was his duty to ask about those inconsistencies

during the hearing.    Arias v. Astrue, No. 11-cv-1614, 2012 WL

6705873, at *2 (S.D.N.Y. Dec. 21, 2012.)    Because ALJ Friedman

failed to address mandatory factors for which there was relevant

evidence in the record, and provided no explanation for these

omissions, remand is appropriate.     See Wright v. Astrue, No. 06-

cv-6014, 2008 WL 620733, at *3 (E.D.N.Y. Mar. 5, 2008)

(remanding because ALJ considered some, but not all, of the

seven factors set forth in the Regulations); Tornatore, 2006 WL

3714649, at *6 (same); Owens v. Berryhill, No. 17-cv-2632, 2018

WL 1865917, at *9-10    (E.D.N.Y. Apr. 18, 2018) (same).

           Defendant argues that plaintiff’s history of hospital

visits are “indicative of drug-seeking behavior,” especially

given lab evidence that plaintiff had used marijuana and

cocaine, and therefore supports discrediting her testimony.

(ECF No. 15, Def. Mem. at 31.)    Although it is within the ALJ’s

discretion to consider such evidence, see, e.g., Elliot v.

Comm’r of Social Sec., No. 16-cv-672, 2018 WL 4539579, at *7

(W.D.N.Y. Sept. 21, 2018), it does not appear that the ALJ did

consider this evidence in making his credibility determination.


                                 47
It is not this court’s place to independently assess the

plaintiff’s credibility, and therefore the court does not

consider what defendant describes as “drug-seeking behavior.”

          For the above-stated reasons, the court finds that the

ALJ did not apply the proper legal standard when assessing

plaintiff’s credibility.




                               48
                              CONCLUSION

            For the reasons set forth above, the court denies the

Commissioner’s motion for judgment on the pleadings, and grants

plaintiff’s cross-motion to the extent she seeks remand of her

action for further proceedings consistent with this Memorandum

and Order.    Specifically, upon remand, the ALJ should:

            (1)   Reevaluate plaintiff’s symptoms in light of all
                  relevant evidence in the record and, where
                  necessary, develop the record further by asking
                  plaintiff questions about, for example, her
                  symptoms and medications;

            (2)   Develop the record to include all treating
                  records from plaintiff’s treating physicians,
                  including but not limited to, Dr. Krishna;

            (3)   Apply the proper legal principles when evaluating
                  and determining what weight to assign the
                  opinions of physicians like Dr. Krishna; and

            (4)   Conduct a new hearing.

            The Clerk of Court is respectfully directed to close

the case.


SO ORDERED.



Dated:      March 5, 2018
            Brooklyn, New York


                                       ___________/s/_______________
                                       KIYO A. MATSUMOTO
                                       United States District Judge
                                       Eastern District of New York




                                  49
